Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the recitation “and configured to be in thermal contact with the heat source” (lines 3-4) renders the claim indefinite.  It is unclear what previously recited claim element is configured to be in thermal contact with the heat source.  For examination purposes it is assumed that the heat dissipation body is configured to be in thermal contact with the heat source.
Further regarding claim 1, the recitation “and covering the at least one vertical channel” (lines 5-6) renders the claim indefinite.  It is unclear what previously recited claim element covers the at least one vertical channel.  For examination purposes it is assumed that the cover plate covers the at least one vertical channel.
Regarding claim 18, the recitation “and stacked on a side of the second thermally conductive plate” (lines 11-12) renders the claim indefinite.  It is unclear what previously recited claim element is stacked on a side of the second thermally conductive plate.  For examination purposes it is assumed that the heat insulation film is stacked on a side of the second thermally conductive plate.
Claims 2-17 and 19-31 are rejected as depending from a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen (US 6,269,003) and Salamon et al. (US 2013/0292105).
Regarding claim 1, Chen discloses a heat dissipation device configured to be in thermal contact with a heat source (Col. 3, lines 29-37), the heat dissipation device comprising:
A heat dissipation body (18) having at least one vertical channel (Figures 3-4: Defined by spaces between fins 17) and configured to be in thermal contact with the heat source (Col. 3, lines 29-37: Via 19), and
A cover plate (16) stacked on the heat dissipation body (Figures 3-4) and covering the at least one vertical channel (Figures 3-4),
Where the cover plate has at least one first through hole (161, 162, 163) connecting to the at least one vertical channel (Figures 3-4 and Col. 3, lines 2-8).
However, Chen does not explicitly teach or disclose that a thermal conductivity of the heat dissipation body is larger than a thermal conductivity of the cover plate.
Salamon et al. teaches a heat dissipation device (100) configured to be in thermal contact with a heat source (50), the heat dissipation device comprising: a heat dissipation body (120) and a cover plate (140), where a thermal conductivity of the heat dissipation body is larger than a thermal conductivity of the cover plate (Paragraphs 38 and 41: The heat dissipation body comprises a thermally conductive material such as aluminum and the cover plate comprises a thermally resistive material such as plastic).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat dissipation device as disclosed by Chen from materials as taught by Salamon et al. to improve a capacity of the heat dissipation device to receive and dissipate heat from a heat source to ambient air by selecting materials known for their thermally conductive or thermally insulative properties.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above, where Chen discloses an extension direction of the at least one vertical channel is not perpendicular to a vertical direction (Annotated Figure 3).

    PNG
    media_image1.png
    334
    361
    media_image1.png
    Greyscale

Regarding claim 5, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above, where Chen discloses the extension direction of the at least one vertical channel is parallel to the vertical direction (Annotated Figure 3).
Regarding claim 14, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above, where Chen discloses that the at least one first through hole is a circular, square, triangular or hexagonal through hole (Figure 3: Circular).
Regarding claim 15, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above, where Chen discloses that a quantity of the at least one vertical channel is plural (Figure 3), that the heat dissipation body comprise a base (i.e. 19) and a plurality of heat dissipation fins (i.e. 17), that the plurality of heat dissipation fins protrude from the base (Figure 3), every two adjacent heat dissipation fins are spaced apart by one of the vertical channels (Figure 3), and that the cover plate and the base are respectively located on two opposite sides of the plurality of heat dissipation fins (Figures 3-4).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen (US 6,269,003) and Salamon et al. (US 2013/0292105), and further in view of Lin et al. (US 2014/0224466).
Regarding claims 2 and 3, the combination of Chen and Salamon et al. discloses a heat dissipation device where a thermal conductivity of a heat dissipation body is larger than a thermal conductivity of a cover plate (Paragraphs 38 and 41 of Salamon et al.: The heat dissipation body comprises a thermally conductive material such as aluminum and the cover plate comprises a thermally resistive material such as plastic) as discussed above.  However, the combination of Chen and Salamon et al. does not explicitly teach or disclose that the thermal conductivity of the heat dissipation body is at least twenty times higher than the thermal conductivity of the cover plate.
Lin et al. teaches thermal conductivities of materials, where copper has a thermal conductivity of 400 W/mk (Paragraph 4), where polymer has a thermal conductivity of about 2 W/mk (Paragraph 29), where (claim 2) the thermal conductivity of copper is at least twenty times higher than the thermal conductivity of polymer (Paragraphs 4 and 29), and where (claim 3) the thermal conductivity of copper is at least one hundred times higher than the thermal conductivity of polymer (Paragraphs 4 and 29).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat dissipation device as disclosed by Chen as modified by Salamon from materials as taught by Lin et al. to improve a capacity of the heat dissipation device to receive and dissipate heat from a heat source to ambient air by selecting materials known for their thermally conductive or thermally insulative properties.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen (US 6,269,003) and Salamon et al. (US 2013/0292105), and further in view of Hwang et al. (US 2007/0068659).
Regarding claim 6, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above.  However, Chen does not teach or disclose the extension direction of the at least one vertical channel as having an acute angle to the vertical direction.
Hwang et al. teaches a heat dissipation device configured to be in thermal contact with a heat source, the heat dissipation device comprising: a heat dissipation body (14) having at least one vertical channel (defined by 141), where the extension direction of the at least one vertical channel has an acute angle to a vertical direction (Figure 3: The at least one vertical channel defined by fins 141 is acutely angled relative a base of the fins, see also acute angle between angled fin 141a and vertical fin 141a in Figure 4).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one channel as disclosed by Chen as arranged with an extension direction defining an acute angle to the vertical direction as taught by Hwang et al. to improve heat dissipation device versatility in confined spaces by reducing an overall vertical height of the heat dissipation device.

Claims 7-10, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Chen (US 6,269,003) and Salamon et al. (US 2013/0292105), and further in view of Le (US 2006/0215364).
Regarding claim 7, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above.  However, Chen does not teach or disclose that a diameter of the at least one first through hole is larger than or equal to 2 millimeters.
Le teaches a heat dissipation device (Defined by 15 and 20) configured to be in thermal contact with a heat source (Paragraph 9: An integrated circuit, a power supply, or a microprocessor for example), the heat dissipation device comprising: a heat dissipation body (20) having at least one vertical channel (70) and configured to be in thermal contact with the heat source (Paragraph 9), a cover plate (40) stacked on the heat dissipation body and covering the at least one vertical channel (Figures 1 and 2), and at least one through hole (50), where a diameter of the least one first through hole is larger than or equal to 2 millimeters (Paragraph 31: Through holes 50 have a diameter of about 0.052 to 0.825 inches, or 1.32 mm to 20.9 mm).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the at least one through hole as disclosed by Chen with diameter as taught by Le to improve a capacity of a heat dissipation device dissipate heat to air by minimizing pressure drop across the heat dissipation device.
Regarding claim 8, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above.  While Chen discloses that a quantity of the at least one first through hole is plural (Figure 3), Chen does not teach or disclose that every two of the first through holes that are adjacent to each other are spaced apart by a distance larger than or equal to 3 millimeters.
Le teaches a heat dissipation device (Defined by 15 and 20) configured to be in thermal contact with a heat source (Paragraph 9: An integrated circuit, a power supply, or a microprocessor for example), the heat dissipation device comprising: a heat dissipation body (20) having at least one vertical channel (70) and configured to be in thermal contact with the heat source (Paragraph 9), a cover plate (40) stacked on the heat dissipation body and covering the at least one vertical channel (Figures 1 and 2), and at least one through hole (50), where the vertical channel width falls within a range of values (Paragraph 35), the first through hole diameter width falls within a range of values (Paragraph 31), and the heat dissipation body width falls within a range of values (Paragraph 34) such that the first through hole spacing is at least dependent upon vertical channel width and spacing (Figures 3, 4, and 7, see also Paragraphs 22, 23, and 28: The first through holes are positioned to coincide with respective vertical channels such that the first through holes fluidically communicate with respective vertical channels).  Therefore, the first through hole spacing is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing width of the at least one vertical channels necessarily results in a corresponding increase in first through hole spacing (and vice versa). Therefore, since the general conditions of the claim, i.e. that first through hole spacing falls within a range, were disclosed in the prior art by Le, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the first through holes as disclosed by Chen with a spacing larger or equal to 3mm as taught by Le to improve a capacity of the heat dissipation device to dissipate heat from a heat source by minimizing pressure drop across the cover plate (i.e. minimizing resistance of the cover plate to airflow), since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 9, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above.  However, Chen does not teach or disclose that a porosity of the cover plate ranges between 20% and 50%.
Le teaches a heat dissipation device (Defined by 15 and 20) configured to be in thermal contact with a heat source (Paragraph 9: An integrated circuit, a power supply, or a microprocessor for example), the heat dissipation device comprising: a heat dissipation body (20) having at least one vertical channel (70) and configured to be in thermal contact with the heat source (Paragraph 9), a cover plate (40) stacked on the heat dissipation body and covering the at least one vertical channel (Figures 1 and 2), and at least one through hole (50), where the vertical channel width falls within a range of values (Paragraph 35), the first through hole diameter width falls within a range of values (Paragraph 31), and the heat dissipation body width falls within a range of values (Paragraph 34) such that the first through hole spacing is at least dependent upon vertical channel width and spacing (Figures 3, 4, and 7, see also Paragraphs 22, 23, and 28: The first through holes are positioned to coincide with respective vertical channels such that the first through holes fluidically communicate with respective vertical channels.  Therefore, the porosity of the cover plate (i.e. as defined by first through hole spacing) is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing width of the at least one vertical channels necessarily results in a corresponding increase in first through hole spacing which reduces porosity of the cover plate (and vice versa). Therefore, since the general conditions of the claim, i.e. that porosity of the cover plate falls within a range, were disclosed in the prior art by Le, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the cover plate as disclosed by Chen with a porosity between 20% and 50% as taught by Le to improve a capacity of the heat dissipation device to dissipate heat from a heat source by minimizing pressure drop across the cover plate (i.e. minimizing resistance of the cover plate to airflow) since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 10, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above.  However, Chen does not teach or disclose that a thickness of the cover plate ranges between 1 millimeter and 5 millimeters.
Le teaches a heat dissipation device (Defined by 15 and 20) configured to be in thermal contact with a heat source (Paragraph 9: An integrated circuit, a power supply, or a microprocessor for example), the heat dissipation device comprising: a heat dissipation body (20) having at least one vertical channel (70) and configured to be in thermal contact with the heat source (Paragraph 9), a cover plate (40) stacked on the heat dissipation body and covering the at least one vertical channel (Figures 1 and 2), and at least one through hole (50), where the cover plate has a thickness that falls within a range of values based upon a desired heat dissipation device performance (Paragraphs and 38 and 42).  Therefore, the thickness of the cover plate is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that increasing a thickness of the cover plate results in a corresponding increase thermal mass and surface area of the heat dissipation device, thereby increasing heat transfer efficiency. Therefore, since the general conditions of the claim, i.e. that thickness of the cover plate falls within a range, were disclosed in the prior art by Le, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the cover plate as disclosed by Chen with a thickness between 1mm and 5mm as taught by Le to reduce heat dissipation device manufacturing costs by reducing an amount of material necessary to form the heat dissipation device since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claims 16 and 17, the combination of Chen and Salamon et al. discloses a heat dissipation device as discussed above.  However, Chen does not explicitly teach or disclose that the cover plate is adhered to the plurality of heat dissipation fins via press fit, riveting, welding, or a thermally conductive adhesive.
Le teaches a heat dissipation device (Defined by 15 and 20) configured to be in thermal contact with a heat source (Paragraph 9: An integrated circuit, a power supply, or a microprocessor for example), the heat dissipation device comprising: a heat dissipation body (20) having at least one vertical channel (70) and configured to be in thermal contact with the heat source (Paragraph 9), a cover plate (40) stacked on the heat dissipation body and covering the at least one vertical channel (Figures 1 and 2), and at least one through hole (50), where the cover plate is adhered to the plurality of heat dissipation fins via press fit, riveting, welding, or a thermally conductive adhesive (Paragraph 25: Connected by thermal adhesives, welding, straps, clips, and the like).  As a result, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to configure the heat dissipation body and cover plate as disclosed by Chen as attached together via means as taught by Le to improve heat dissipation device service life by preventing unwanted disassembly of the heat dissipation device.

Claim 1 is alternately rejected and claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Le (US 2006/0215364).
Regarding claim 1, Le discloses a heat dissipation device (Defined by 15 and 20) configured to be in thermal contact with a heat source (Paragraph 9: An integrated circuit, a power supply, or a microprocessor for example), the heat dissipation device comprising:
A heat dissipation body (20) having at least one vertical channel (70) and configured to be in thermal contact with the heat source (Paragraph 9), and
A cover plate (15) comprising a first layer (40) and a second layer (35) that are stacked on each other (Figures 1 and 2), wherein the first layer is stacked on the heat dissipation body and covers the at least one vertical channel (Figures 1 and 2),
Where the heat dissipating body is formed from a material having a thermal conductivity (Paragraph 25), where the cover plate is formed from a material having a thermal conductivity (Paragraph 25), and where the cover plate has at least one first through hole (50) connecting to the at least one vertical channel (Figures 1-4 and Paragraphs 22-23: The through holes 50 are in fluidic communication with the at least one vertical channel 70).
While Le discloses the various structural components of the heat dissipation device as formed from a material having a thermal conductivity (Paragraph 25: A material such as aluminum, copper, copper-tungsten alloy, aluminum nitride, and beryllium oxide), Le discloses the claimed invention except for a specific configuration in which the thermal conductivity of the heat dissipating body is larger than the thermal conductivity of the cover plate.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to configure the thermal conductivity of the first layer (e.g. forming the first layer from copper, which is old and well-known in the art as having a thermal conductivity of 413 W/m K) (Paragraph 25) as larger than the thermal conductivity of the second layer (e.g. forming the second layer from aluminum, which is old and well-known in the art as having a thermal conductivity of 237 W/m K) in order to protect a fan from damage due to excessive heat by forming the second cover plate that is in contact with the fan from the material having a lower thermal conductivity than a material of the first cover plate that is in contact with heat dissipation body, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 11, Le discloses a heat dissipation device as discussed above, where the cover plate further comprises an outer heat insulation part (e.g. 35 and 40) and an inner heat insulation part (e.g. 25), where the inner heat insulation part is located inside the outer heat insulation part (Figures 1-2).
Regarding claim 12, Le discloses a heat dissipation device as discussed above, where the inner heat insulation part is an air layer (Figures 1-2 and 7: Spaces 30 within the inner layer define an air layer).


Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Dependent claim 13 -which depends from claims 1 and 11- is directed to a heat dissipation device (e.g. Figure 6), including at least: a heat dissipation body (310) defining at least one vertical channel (Figure 6: Spaces between fins 112) and a cover plate (320) defining at least one opening (Figure 6: See openings “O”), where the cover plate is stacked on the heat dissipation body (Figure 6), where the at least one opening of the cover communicates with the at least one vertical channel of the heat dissipation body (Figure 6), where the cover plate has an outer heat insulating part (321, 322), where the cover plate has an inner heat insulating part (323), and where the inner heat insulating part is a vacuum insulating layer.
Independent claim 18 is directed to a heat dissipation device (e.g. Figure 9), including at least: a heat dissipation body (610) defined by fins (613), a first plate (611), and a second plate (612) that are integrally connected to each other (Figure 9), where an insulating film (620) is attached to the second plate (Figure 9), and where openings in the second plate and openings in the insulating film communicate with each other and spaces between the fins (Figures 9-10).
The art of record (Chen US 6,269,003) discloses a heat dissipation device configured to be in thermal contact with a heat source (Col. 3, lines 29-37), the heat dissipation device comprising: a heat dissipation body (18) having at least one vertical channel (Figures 3-4: Defined by spaces between fins 17) and configured to be in thermal contact with the heat source (Col. 3, lines 29-37: Via 19), and a cover plate (16) stacked on the heat dissipation body (Figures 3-4) and covering the at least one vertical channel (Figures 3-4), where the cover plate has at least one first through hole (161, 162, 163) connecting to the at least one vertical channel (Figures 3-4 and Col. 3, lines 2-8).  However, Chen does not teach or disclose a cover that includes a vacuum insulation layer as recited in claim 13.  Further, Chen does not teach or disclose a heat dissipation body that is (i) defined by fins, a first plate, and a second plate that are integrally connected to each other in combination with (ii) an insulating film disposed on the second plate of the heat dissipation body as recited in independent claim 18.
The art of record (Lin US 2014/0224466) also discloses a various thermally conductive and thermally insulating materials configured for use in heat dissipation devices.  However, Lin does not teach or disclose a cover that includes a vacuum insulation layer as recited in claim 13.
While the art of record teaches various heat dissipation devices and various materials applicable to heat dissipation devices, there does not appear to be a teaching found in the art or record that would suggest providing a heat dissipation device with vacuum insulation as recited in claim 13 or a heat dissipation device with an insulating film as recited in claim 18 without relying on impermissible hindsight or substantial redesign.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0357388 discloses a heat dissipation device.
US 2016/0313072 discloses a heat sink.
US 2016/0282057 discloses a heat dissipation device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON N THOMPSON whose telephone number is (571)272-6391. The examiner can normally be reached Mon - Friday 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON N THOMPSON/Examiner, Art Unit 3763                                                                                                                                                                                                        
/DAVID J TEITELBAUM/Primary Examiner, Art Unit 3763